UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51832 SBT Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Connecticut 20-4346972 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 760 Hopmeadow Street, P.O. Box 248, Simsbury, CT (Address of Principal Executive Offices) (Zip Code) (860) 408-5493 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] -1- Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of October 31, 2012, the registrant had 877,746 shares of its Common Stock, no par value per share, outstanding. -2- TABLE OF CONTENTS SBT Bancorp, Inc. Page No. PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 4 Condensed Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011(unaudited) 6 - 7 Condensed Consolidated Statements of Changes in Stockholders' Equity for the Nine Months Ended September 30, 2012 and 2011 (unaudited) 8 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (unaudited) 9 Notes to Condensed Consolidated Financial Statements – (unaudited) 10 - 25 Item 2. Management’s Discussion and Analysis ofFinancial Condition and Results of Operations 25 - 32 Item 3.Quantitative and Qualitative Disclosures About Market Risk 33 Item 4.Controls and Procedures 33 - 34 PART II - OTHER INFORMATION Item 1.Legal Proceedings 34 Item 1A.Risk Factors 34 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3.Defaults Upon Senior Securities 34 Item 4.Mine Safety Disclosures 34 Item 5.Other Information 34 Item 6.Exhibits 35 SIGNATURES 36 EXHIBIT INDEX 37 -3- PART I – FINANCIAL INFORMATION Item 1.Financial Statements SBT BANCORP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except for share amounts) ASSETS 9/30/12 12/31/11 (unaudited) Cash and due from banks $ $ Interest-bearing deposits with the Federal Reserve Bank of Boston Interest-bearing deposits with the Federal Home Loan Bank 2 1 Federal funds sold Money market mutual funds Cash and cash equivalents Interest-bearing time deposits with other banks Investments in available-for-sale securities (at fair value) Federal Home Loan Bank stock, at cost Loans outstanding Less allowance for loan losses Loans, net Premises and equipment Accrued interest receivable Bank owned life insurance Other Real Estate Owned - Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand deposits $ $ Savings and NOW deposits Time deposits Total deposits Securities sold under agreements to repurchase Other liabilities Total liabilities Stockholders' equity: Preferred Stock – Series C Common stock, no par value; authorized 2,000,000 shares; issued and outstanding 877,746 shares at 9/30/12 and 876,808 at 12/31/11 Treasury stock, 414 shares (7
